Order entered October 10, 2013




                                               In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-13-00340-CR

                         JANINE JOYCE CHARBONEAU, Appellant

                                                 V.

                               THE STATE OF TEXAS, Appellee

                        On Appeal from the County Court at Law No. 6
                                    Collin County, Texas
                            Trial Court Cause No. 006-80751-2012

                                             ORDER
        The Court has received correspondence from court reporter Jennifer Corley stating that
appellant tendered full payment for the remaining portions of the reporter’s record on October 7,
2013. Because the Court had previously ordered that the record be filed by October 6, 2013, Ms.
Corley was not sure how to proceed. We will treat the letter as request for an extension of time
to file the remaining portions of the reporter’s record.
       As such, we GRANT the October 7, 2013 extension request and ORDER Ms. Corley to
file the remaining portions of the reporter’s record by DECEMBER 2, 2013.
       We DIRECT the Clerk to send copies of this order, by electronic transmission, to
Jennifer Corley, official court reporter, County Court at Law No. 6; Janine Joyce Charboneau;
and the Collin County District Attorney’s Office.

                                                        /s/   LANA MYERS
                                                              JUSTICE